                                         Case 5:20-cv-05799-LHK Document 174 Filed 09/20/20 Page 1 of 6




                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                  11    NATIONAL URBAN LEAGUE, and
                                        others,                                        Case No. 20-cv-05799 LHK
                                  12
Northern District of California
 United States District Court




                                                      Plaintiffs,                      ORDER AFTER IN CAMERA
                                  13                                                   REVIEW AS TO ATTORNEY-
                                               v.                                      CLIENT PRIVILEGE ASSERTED
                                  14                                                   BY DEFENDANTS
                                        WILBUR L. ROSS, JR., and others,
                                  15
                                                      Defendants.
                                  16
                                  17
                                  18
                                              Upon referral from the presiding judge, this order sets forth rulings on the attorney-
                                  19
                                       client privilege asserted by defendants in two privilege logs (ECF 106, 154-2), with
                                  20
                                       supplemental information (ECF 172) provided by defendants in response to a request for
                                  21
                                       additional information by the Court (ECF 163 ¶ 5). To be clear, this order only addresses
                                  22
                                       the attorney-client privilege. Separate orders will address the deliberative process
                                  23
                                       privilege asserted by defendants.
                                  24
                                              The privilege logs were filed on September 13 (ECF 106) and September 18, 2020
                                  25
                                       (ECF 154-2). In response to an order from District Court Judge Lucy H. Koh, the parties
                                  26
                                       on September 18 filed legal briefs explaining their positions on the possible evidentiary
                                  27
                                       privileges asserted. ECF 149, 150. At the time of the briefs, the parties discussed four
                                  28
                                          Case 5:20-cv-05799-LHK Document 174 Filed 09/20/20 Page 2 of 6




                                   1   privileges. But in the logs, defendants only asserted two privileges: (1) attorney-client;
                                   2   and (2) deliberative process. They dropped the “White House Privilege” and attorney
                                   3   work product privilege. See ECF 150. Defendants lodged the documents identified on the
                                   4   privilege logs with the undersigned Magistrate Judges on September 19 before noon. The
                                   5   documents were provided ex parte in an electronic format. Plaintiffs objected to the
                                   6   privilege assertions in a filing at approximately 11:00 p.m. later the same day. ECF 170.
                                   7   Defendants filed a reply brief at approximately 11:00 a.m. on September 20. ECF 172. In
                                   8   an attachment to the reply, ECF 172-2, defendants withdrew their attorney-client assertion
                                   9   as to five documents and sought to add an assertion as to one document, Doc. 1717. This
                                  10   order is made after considering all the privilege-related submissions and conducting an in
                                  11   camera review of the documents provided by defendants. The parties have agreed that any
                                  12   review of this discovery order will go to the Ninth Circuit Court of Appeals or U.S.
Northern District of California
 United States District Court




                                  13   Supreme Court. ECF 140.
                                  14          In the September 13 log, defendants asserted the attorney-client privilege as to 4
                                  15   documents and withheld all of these documents. ECF 106. In the September 18 log,
                                  16   defendants asserted the attorney-client privilege as to 17 documents, with most of the
                                  17   privilege assertions applying to redactions to only part of a document. As mentioned
                                  18   above, in their reply today ECF 172-2 defendants seek to add a privilege claim as to Doc.
                                  19   1717. Defendants produced many redacted documents in their September 18 production.
                                  20   ECF 154-157. Where there is a redaction, the face of the document is marked with the
                                  21   privilege(s) asserted.
                                  22          In total, there are 3 redacted documents in which defendants have asserted only the
                                  23   attorney-client privilege and no other privilege. Those documents are bates-stamped
                                  24   numbers 6130, 8390, and 14728. As to the other 18 documents, defendants additionally
                                  25   claim the deliberative process privilege.
                                  26          The parties do not present any strenuous dispute about the legal standard the Court
                                  27   should apply in evaluating the attorney-client privilege. ECF 149, 150. They agree that
                                  28
                                                                                     2
                                          Case 5:20-cv-05799-LHK Document 174 Filed 09/20/20 Page 3 of 6




                                   1   the asserting party bears the burden of establishing the privilege. Under Fed. R. Civ. P.
                                   2   26(b)(5)(A), the asserting party must “expressly make the claim” and “describe the nature
                                   3   of the documents, communication, or tangible things not produced or disclosed—and do so
                                   4   in a manner that, without revealing information itself privileged or protected, will enable
                                   5   other parties to assess the claim.”
                                   6          “The attorney-client privilege protects confidential disclosures made by a
                                   7   client to an attorney in order to obtain legal advice . . . as well as an attorney’s
                                   8   advice in response to such disclosures.” In re Grand Jury Investigation, 974 F.2d 1068,
                                   9   1070 (9th Cir. 1992). The Ninth Circuit applies an eight-factor test for determining the
                                  10   attorney-client privilege: (1) Where legal advice of any kind is sought (2) from a
                                  11   professional legal adviser in his capacity as such, (3) the communications relating to that
                                  12   purpose, (4) made in confidence (5) by the client, (6) are at his instance
Northern District of California
 United States District Court




                                  13   permanently protected (7) from disclosure by himself or by the legal adviser, (8)
                                  14   unless the protection be waived. United States v. Ruehle, 583 F.3d 600, 607 (9th Cir.
                                  15   2009) (quoting In re Grand Jury Investigation, 974 F.2d at 1071 n.2); FTC v. Qualcomm
                                  16   Inc., Case No. 17-cv-0220 LHK (NC) Dkt. No. 750, 2018 WL 2317835, at *2-3 (N.D. Cal.
                                  17   May 22, 2018).
                                  18          The purpose of the attorney-client privilege is to “encourage full and frank
                                  19   communication between attorneys and their clients and thereby promote broader public
                                  20   interests in the observance of law and administration of justice.” Upjohn Co. v. United
                                  21   States, 449 U.S. 383, 389 (1981). “Clients must be able to consult their lawyers candidly,
                                  22   and the lawyers in turn must be able to provide candid legal advice.” United States v.
                                  23   Christensen, 828 F.3d 763, 802 (9th Cir. 2015).
                                  24            On the other hand, “Because it impedes full and free discovery of the truth, the
                                  25   attorney-client privilege is strictly construed.” Ruehle, 583 F.3d at 607 (quoting United
                                  26   States v. Martin, 278 F.3d 988, 999 (9th Cir. 2002)). “The fact that a person is a lawyer
                                  27   does not make all communications with that person privileged.” Martin, 278 F.3d at 999
                                  28
                                                                                     3
                                         Case 5:20-cv-05799-LHK Document 174 Filed 09/20/20 Page 4 of 6




                                   1   (9th Cir. 2002). The asserting party “bears the burden of showing that the information
                                   2   exchanged [with its attorney] was confidential” and privileged. Nat. Res. Def. Council v.
                                   3   U.S. Dep’t of Def., 388 F. Supp. 2d 1086, 1099. (C.D. Cal. 2005) (citation omitted). “The
                                   4   privilege protects only those disclosures necessary to obtain informed legal advice which
                                   5   might not have been made absent the privilege” and “does not exempt a document from
                                   6   disclosure simply because the communication involves the government’s counsel.” Elec.
                                   7   Privacy Info. Ctr. v. Dept’t of Justice, 584 F. Supp. 2d 65, 79 (D.D.C. 2008) (internal
                                   8   citations omitted); see also Hynix Semiconductor Inc. v. Rambus Inc., 2008 WL 350641, at
                                   9   *3 (N.D. Cal. Feb. 2, 2008) (“A vague declaration that states only that the document
                                  10   ‘reflects’ an attorney’s advice is insufficient to demonstrate that the document should be
                                  11   found privileged.”); In re Application of Republic of Ecuador, 280 F.R.D. 506, 514 n.5
                                  12   (N.D. Cal. 2012) (“these communications are not attorney-client privileged, as they
Northern District of California
 United States District Court




                                  13   contain no communication between client and attorney”), aff’d, Rep. of Ecuador v.
                                  14   Mackay, 742 F.3d 360 (9th Cir. 2014).
                                  15          We finally turn to analyze the particular communications logged as attorney-client
                                  16   privileged by the defendants. First, we consider the three documents for which defendants
                                  17   raise only the attorney-client privilege as a basis for redactions: documents with first bates
                                  18   number 6130, 8390, and 14728 on the September 18 log, ECF 154-2. As to those
                                  19   documents we find:
                                  20          Doc. 6130: privilege sustained. Redacted communication contains legal advice.
                                  21          Doc. 8390: privilege overruled. No legal advice.
                                  22          Doc. 14728: privilege overruled. No legal advice.
                                  23          Defendants are therefore ordered to produce and file unredacted versions of Docs.
                                  24   8390 and 14728 by September 20 at 3:00 p.m. Pacific time.
                                  25          Next, we consider the four documents on the September 13 log. ECF 106. As to
                                  26   the attorney-client privilege for those documents we find:
                                  27          Doc. 262: privilege sustained.
                                  28
                                                                                     4
                                         Case 5:20-cv-05799-LHK Document 174 Filed 09/20/20 Page 5 of 6




                                   1          Doc. 263: privilege sustained.
                                   2          Doc. 264: privilege sustained.
                                   3          Doc. 371: privilege overruled. Does not contain legal advice and defendants have
                                   4   not established communication with counsel.
                                   5          Next, we assess the attorney-client privilege asserted in the September 18 privilege
                                   6   log, ECF 154-2. We find:
                                   7          Doc. 1149: AC privilege assertion withdrawn in ECF 172-2.
                                   8          Doc. 1302: AC privilege assertion withdrawn in ECF 172-2.
                                   9          Doc. 1353: AC privilege assertion withdrawn in ECF 172-2.
                                  10          Doc. 1366: AC privilege assertion withdrawn in ECF 172-2.
                                  11          Doc. 1605: privilege overruled. Does not contain legal advice.
                                  12          Doc. 1637: privilege overruled. Does not contain legal advice.
Northern District of California
 United States District Court




                                  13          Doc. 1685: privilege overruled. Does not contain legal advice.
                                  14          Doc. 1749: privilege overruled. Does not contain legal advice.
                                  15          Doc. 5070: privilege overruled. Does not contain legal advice.
                                  16          Doc. 6504: privilege sustained. Like Doc. 6130, redacted communication contains
                                  17   legal advice.
                                  18          Doc. 6515 (full document): AC privilege assertion withdrawn in ECF 172-2.
                                  19          Doc. 14731: privilege overruled. For same reasons as Doc. 14728: no legal advice.
                                  20          Doc. 14765: privilege sustained. Contains legal advice.
                                  21          Doc. 14766 (full document): privilege overruled. Document contains advice, but
                                  22   defendants do not establish that it is legal advice. And defendants seek to withhold the
                                  23   entire document, when portions are obviously not privileged legal advice.
                                  24          Finally, we assess the one document, Doc. 1717, that defendants assert they
                                  25   mistakenly omitted from the privilege logs until today in their reply at ECF 172-2. Even
                                  26   crediting the late assertion, the asserted AC privilege is overruled. Similar to Doc. 1685
                                  27   addressed above, this document does not contain legal advice.
                                  28
                                                                                    5
                                         Case 5:20-cv-05799-LHK Document 174 Filed 09/20/20 Page 6 of 6




                                   1         In conclusion, this order rules on the attorney-client privilege asserted by the
                                   2   defendants in two privilege logs and a supplement. Further orders will address the
                                   3   deliberative process privilege. Defendants are ordered to produce and file unredacted
                                   4   versions of Docs. 8390 and 14728 by September 20 at 3:00 p.m. Pacific time.
                                   5         IT IS SO ORDERED.
                                   6
                                   7   Dated: September 20, 2020                 _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                   8                                                   United States Magistrate Judge
                                   9
                                  10                                             ______________/S/_______________________
                                                                                       SUSAN VAN KEULEN
                                  11                                                   United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13                                             _______________/S/______________________
                                                                                       THOMAS S. HIXSON
                                  14                                                   United States Magistrate Judge

                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                    6
